Citation Nr: 9903740	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  98-02 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to May 1, 1997, for 
the payment of additional disability compensation benefits 
for the veteran's dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to July 
1984.  The period from March 1971 to March 1979 is 
unverified.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, dated in June 1997.  That decision assigned an 
effective date of June 1, 1997, for additional disability 
compensation for the veteran's dependent spouse.  The 
effective date was subsequently revised by the RO to May 1, 
1997.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

On initial review, the veteran's claim is a simple request 
for an earlier effective date for increased disability 
compensation benefits for a dependent spouse.  The veteran 
claims that the increased benefits should date back to the 
date of his marriage to P. in March 1986.  Several issues 
arise on closer examination of the veteran's claim that were 
not adequately addressed by the RO.  These issues require 
remand for initial RO consideration.  It could be a denial of 
due process for the Board to address those issues in the 
first instance. Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

For the purpose of establishing entitlement to a higher rate 
of pension based on the existence of a dependent, VA will 
require evidence that satisfies the requirements of § 3.204. 
38 C.F.R. § 3.213 (1998). If a claimant's application for 
benefits is incomplete, VA shall notify the claimant of the 
evidence necessary to complete the application.  If such 
evidence is not received within one year from the date of 
such notification, no benefits may be paid or furnished by 
reason of such application. 38 U.S.C.A. § 5103 (West 1991).

The effective date of an award shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor. 38 U.S.C.A. § 5110 
(1998).  The applicable regulation provides that the award of 
additional pension for a dependent spouse will be effective 
the latest of the following dates:

(1) Date of claim.  This term means the 
following, listed in their order of 
applicability:

(i) date of veteran's marriage, if 
the evidence of the marriage is received 
within one year of the event; otherwise,

(ii) date notice is received of the 
dependent's existence, if evidence is 
received within one year of the VA 
request.

(2) Date dependency arises.

(3) Effective date of the qualifying 
disability rating provided evidence of 
dependency is received within one year of 
notification of such rating action.

(4) Date of commencement of veteran's 
award.  38 C.F.R. § 3.401(b).

Where the law or regulation changes before conclusion of the 
appeal process, the version most favorable to the appellant 
applies, unless otherwise provided.  Karnas v. Derwinski,  1 
Vet App 308 (1991).

Evidence Required to Prove Marriage Prior to November 4, 1996

In order to establish a valid marriage for VA purposes a 
veteran is required to submit evidence that establishes his 
marriage. See 38 C.F.R. §§ 3.204, 3.205 (1996).  Marriage is 
established by the submission of a the following in order of 
preference:  (1) a "[c]opy of the public record of 
marriage...containing sufficient data to identify the 
parties, the date and place of the marriage, and the number 
of prior marriages by either party if shown on the official 
record;...." (2) an official report from a service department 
as to a marriage that occurred during service, (3) an 
affidavit of the officiating clergyman or magistrate, (4) the 
original certificate of marriage if VA is satisfied it is 
genuine; (5) affidavits of two eyewitnesses to the ceremony, 
(6) specified proof of a common law marriage, (7) any other 
secondary evidence which reasonably supports a belief by the 
Adjudicating activity that a valid marriage actually 
occurred.  38 C.F.R. § 3.205(a) (1996).

In a case where there were prior marriages of either party, 
proof of marriage which meets the requirements of paragraph 
(a) of this section together with the claimant's certified 
statement concerning the date, place and circumstances of 
dissolution of any prior marriage may be accepted as 
establishing a valid marriage, provided that such facts, if 
they were to be corroborated by the record evidence, would 
warrant acceptance of the marriage as valid. 38 C.F.R. § 
3.205(b) (1996).

Evidence Required to Prove Marriage after November 4, 1996

In November 1994, Congress added 38 U.S.C.A. § 5124 (West 
Supp. 1998) that allowed, but did not require, VA to accept 
the written statement of a claimant as proof of the existence 
of a marriage.  Pursuant to that new law, VA revised 
38 C.F.R. § 3.204, effective November 4, 1996 to allow proof 
of marriage by a written statement provided the statement 
contains the date (month and year).  VA commented in the 
Federal Register that the purpose of the changes were 
because: 

Section 301 of the Veterans' Benefits 
Improvements Act of 1994, Pub. L. 103-
446, authorizes the Secretary of Veterans 
Affairs to accept the written statement 
of a claimant as proof of the existence 
of following relationships between the 
claimant and another person: marriage, 
dissolution of a marriage, birth of a 
child, and death of any family member. 
The statute further authorizes the 
Secretary to require documentation in 
support of the claimant's statement if: 
(1) The claimant does not reside within a 
State; (2) the claimant's statement on 
its face raises a question of its 
validity; (3) there is conflicting 
information of record; or (4) there is 
reasonable indication, in the claimant's 
statement or otherwise, of fraud or 
misrepresentation. The Secretary has 
determined to exercise this discretionary 
authority.     

Accordingly, we have amended 38 CFR 3.204 
to require that a claimant's written 
statement contain the date (month and 
year) and place of the event, the full 
name and relationship of the other person 
to the claimant, and, where the 
claimant's dependent child does not 
reside with the claimant, the name and 
address of the person who has custody of 
the child. We need this information, 
which currently must be supplied by an 
individual claiming additional dependency 
allowance, not only to make a proper 
determination of dependency, but also to 
determine whether or not the claimant's 
statement is valid or in conflict with 
other information of record. : 61 Fed. 
Reg. 56626 (November 4, 1996) 

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  A final adjudicated claim 
is an application, formal or informal, which has been allowed 
or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of 1 year after 
the date of notice of an award or disallowance, or by denial 
on appellate review, whichever is the earlier.  38 C.F.R. § 
3.160(1998).

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen, or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned. After the expiration of 1 year, further 
action will not be taken unless a new claim is received. 
Should the right to benefits be finally established, pension, 
compensation, dependency and indemnity compensation, or 
monetary allowance under the provisions of 38 U.S.C. 1805 
based on such evidence shall commence not earlier than the 
date of filing the new claim.  38 C.F.R. § 3.158 (1998).

Regardless of VA regulations concerning effective dates of 
awards, payment of monetary benefits based on original, 
reopened, or increased awards of pension may not be made for 
any period prior to the first day of the calendar month 
following the month in which the award became effective. For 
the purposes of this section the term "increased award" means 
an award which is increased because of an added dependent. 38 
U.S.C.A. § 5111 (West 1991); 38 C.F.R. § 3.31.

Evidence

VA received a claim for compensation from the veteran on July 
25, 1984.  The veteran noted that he was married to B.C., 
from September 1979, but was then separated.

Based upon that application, on August 6, 1984, the RO 
granted entitlement to service connection and assigned a 
combined disability rating of 40 percent.  On August 16, 
1984, the RO notified the veteran that they were working on 
his claim, but the action could not be completed until he 
completed and returned an enclosed VA Form 21-686c, 
Declaration of Marital Status.  In addition, certified copies 
of the public record of termination of his and his spouse's 
prior marriages must be submitted, as well as a certified 
copy of his marriage certificate.

In July 1989, in conjunction with an application for 
educational benefits, the veteran was again enclosed with a 
letter to veteran for his completion and return if he had any 
dependents.

On October 29, 1993, the VA received a statement from the 
veteran.  The veteran advised that he had been rated at 4o 
percent since 1984, and at that time was rated 100 percent 
disabled.  He noted that he had never been paid for his 
dependents.  He requested that his dependents be added to his 
award, and the award be made retroactive from 1984 to that 
time.  He enclosed a certified copy of the marriage 
certificate to his current wife, P.F., dated in March 1, 
1986.  He also included evidence of divorces from B.C. and 
C.P.

Based upon correspondence records in the claims folder, it 
appears the RO sent the veteran a letter requesting the 
submittal of a VA Form 686c in January 1994.

In June 1994, the veteran was granted entitlement to total 
disability based on individual unemployability.  The letter 
notifying him of this grant of benefits, dated in July 1994, 
noted the veteran's monthly benefit rate was for a veteran 
with no dependents.  Another VA Form 686c was enclosed with 
that letter.

On January 30, 1995, the veteran submitted a completed VA 
Form 686c, that listed the date of his current marriage, and 
the date, place, and circumstance of the termination of his 
and his current spouse's prior marriages.  The dates of his 
wife's previous marriages consisted of the year, without a 
month or day.

In April 1995, the RO informed the veteran that he must 
furnish proof that P.F. was free to marry him.  It noted that 
a February 1995 letter had requested copies of divorce 
decrees and/or death certificates that ended his wife's two 
prior marriages.  It noted that it needed the month, day, and 
year to appear on the documents.  The RO noted that the 
previous letter was sent over 60 days earlier.  The RO noted 
that the veteran's claim for additional dependents must be 
denied because he had failed to furnish the information.

In April 1997, the RO received copies of the divorce decrees 
from his spouse's two previous marriages.  These documents 
confirmed the years provided by the veteran's in April 1995.

The veteran submitted a statement in June 1997 noting that he 
submitted all pertinent documentation in April 1985 and did 
not realize he was not being paid at the dependent rate until 
October 1993.

In December 1997, the veteran submitted a further statement 
noting that he was sent a request on August 16, 1985, to 
complete and return a VA Form 686c.  He stated that this was 
done, but he was not married at that time.  He noted his 
marriage on March 1, 1986 to P.F.  He asserted that shortly 
after that date, a VA Form 21-686c was sent along with the 
marriage license.  He believed all was "OK" until a review 
of records revealed that the VA did not consider his status 
as married.  In March 1990, he asserts that he sent a new VA 
Form 686c.  He noted that he was to get copies of his 
divorce, which he forwarded to the VA as soon as they 
arrived.  After again discovering that VA did not have his 
marital status correct in April 1997, he sent in a new VA 
Form 686c with supporting documents.  He noted that the 
entitlement was approved in June 1997.

In addition to the December 1997 statement, the veteran 
submitted a VA Form 21-4138, Statement in Support of Claim, 
and a 686c, dated on March 5, 1990.  These documents provide 
the year of termination for the veteran's spouse's prior 
marriages, but do not provide the date, i.e. month or day.

The determination below did not address whether the veteran's 
January 1995 claim for dependency was abandoned or finally 
adjudicated.  In addition, there is no consideration or 
notice of the effect of the liberalizing regulation on the 
veteran's claim for additional dependency benefits.

For the foregoing reasons the veteran's claim is remanded to 
the RO for the following adjudicative actions:

1.  The RO should again review the record 
and readjudicate the veteran's claim.  
The RO should address the propriety and 
finality of the prior determinations as 
to the evidence provided by the veteran 
regarding his marriage, and consider the 
applicability of 38 C.F.R. § 3.105(a) 
(1998).  The RO should address the effect 
on the veteran's claim of the 
liberalizing provisions of 38 U.S.C.A. 
§ 5124; 38 C.F.R. § 3.204 (1998).

If the benefit sought remains denied, the 
veteran and his representative, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




